

114 HRES 854 IH: Supporting State, local, and community initiatives to encourage parents, teachers, camp counselors, and child-care professionals to take measures to prevent sunburns in the minors they care for, and expressing the sense of the House of Representatives that State, local, and community entities should continue to support efforts to curb the incidences of skin cancer beginning with childhood skin protection.
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 854IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Mr. Dent (for himself, Mr. Joyce, Mrs. Carolyn B. Maloney of New York, Mr. Jenkins of West Virginia, Mr. Cooper, and Ms. DeLauro) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting State, local, and community initiatives to encourage parents, teachers, camp counselors,
			 and child-care professionals to take measures to prevent sunburns in the
			 minors they care for, and expressing the sense of the House of
			 Representatives that State, local, and community entities should continue
			 to support efforts to curb the incidences of skin cancer beginning with
			 childhood skin protection.
	
 Whereas increasing intermittent sun exposure in childhood and during one’s lifetime is associated with an increased risk of squamous cell carcinoma, basal cell carcinoma, and melanoma;
 Whereas even one blistering sunburn during childhood or adolescence can nearly double a person's chance of developing melanoma later in life, while five or more blistering sunburns in late adolescence increases one’s melanoma risk by 80 percent and nonmelanoma risk by 68 percent;
 Whereas despite an excellent safety profile, sunscreen is not allowed in many schools without physician authorization;
 Whereas in these cases, sunscreen is usually required to be stored in a locked cabinet in the nurse’s office;
 Whereas no published studies show that sunscreens that meet FDA standards are toxic to humans or hazardous to human health; and
 Whereas research shows that wearing sunscreen can prevent sunburn and reduce the risk of skin cancer and premature aging: Now, therefore, be it
	
 That the House of Representatives— (1)supports Federal, State, and local efforts to exempt sunscreen from over-the-counter medication bans in schools and encourages all schools to allow students to possess sunscreen at school without restriction and without requiring physician authorization;
 (2)encourages State, local and community entities, including schools and summer camps, to develop policies that provide for the use of and access to sunscreen and articles of sun protective clothing; and
 (3)supports initiatives and efforts to encourage physicians, nurses, and other health care professionals, through pediatric wellness exams and other opportunities, to educate parents and their children about sun-safe behaviors, including instructions on how to apply sunscreen and effectively wear comprehensive sun-protective clothing.
			